Citation Nr: 0634052	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-20 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death as a result of exposure to herbicides.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971 and November 1974 to May 1993.  He died in 
October 2001.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for cause of death and 
eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.  In August 2006, the appellant testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

The appellant filed a timely notice of disagreement with the 
August 2003 denial of Dependency and Indemnity Compensation 
(DIC) benefits in September 2003.  The RO, however, did not 
provide the appellant a Statement of the Case, pertaining to 
this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The appellant contends that the veteran's death was caused by 
his exposure to Agent Orange in service.

A January 2001 private medical record shows the veteran 
received a call from a private Cancer Center that he had 
cancer on the roof of his mouth.  A February 2001 private 
operative report shows a pre and post operative diagnosis of 
oral cavity squamous cell carcinoma with cervical metastases.  
The veteran had a resection of floor of mouth squamous cell 
carcinoma with complex closure including grafting with 
AlloDerm, right modified radical neck dissection, left 
modified radical neck dissection, tracheostomy, direct 
laryngoscopy, flexible bronchoscopy, and flexible 
esophagoscopy.  A June 2001 private medical record notes that 
the veteran had throat cancer.  Private cancer treatment 
records dated from January 2001 to September 2001 show the 
veteran received radiation therapy for carcinoma of the 
mouth, tongue, head, and neck.  In August 2001, a private 
medical record noted that the hypopharynx and larynx was 
normal.  A September 2001 radiology report notes an 
impression of extensive local recurrence of a right-sided 
nasopharyngeal/or pharyngeal mass.  There was extension into 
the right orbital apex, cavernous sinus, and adjacent skull 
base with incasement of the right internal carotid artery.  
Regional lymph node metastases could not be confirmed.

The veteran was transferred to hospice care in October 2001 
with a diagnosis of metastatic squamous cell cancer of head 
and neck.  The death certificate shows the veteran died in 
October 2001.  The immediate cause of death was brain and 
skull base metastasis due to oral cavity squamous cell 
cancer.   Another significant condition contributing to 
death, but not resulting in the underlying cause, was chronic 
obstructive pulmonary disease.

The etiology of the veteran's death-causing oral cavity 
squamous cell cancer is unclear.  The veteran served in the 
Republic of Vietnam during his service; so exposure to 
herbicides is presumed.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. 
§ 3.313(a).  If the veteran had any type of cancer listed on 
38 C.F.R. § 3.309(e), including cancer of the lung, bronchus, 
larynx, or trachea, it will be presumed to be related to his 
exposure to herbicides in service, unless there is 
affirmative evidence to the contrary.  September 2001 private 
medical records also show the veteran smoked two packs a day 
for 30 years, stopping in January 2001, and had a family 
history of cancer in the throat.

In order to resolve this claim, it needs to be medically 
determined whether the veteran's exposure to herbicides in 
service is related to his death.  A review of the file shows 
that the appellant has never been afforded an appropriate VA 
medical opinion.  Under the duty to assist provisions of the 
VCAA, VA has the duty to secure an opinion if there is 
competent evidence of record of a disability, which may be 
associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical opinion is necessary.

Additionally, the record shows the appellant noted on her VA-
Form 9 that the veteran had received treatment at an Army 
medical facility from 1993 to 1998.  These records are not 
reflected in the claims file, nor are attempts to obtain 
them.  As VA is on notice that such information exists, VA 
should obtain the records.  See 38 C.F.R. § 3.159(c)(2).

In light of the development required for the service 
connection claim for cause of death, the Board will defer 
making a decision regarding eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  The Board 
finds that these claims are inextricably intertwined, as 
resolution of the service connection claim for cause of death 
directly impacts a decision involving entitlement to Chapter 
35 benefits.  The Court has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appellant filed a timely notice of disagreement with the 
August 2003 denial of Dependency and Indemnity Compensation 
(DIC) benefits in September 2003.  The RO has not issued a 
Statement of the Case or Supplemental Statement of the Case, 
addressing this issue; so a remand for this action is 
necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  Make reasonable efforts to obtain any 
available records from the McDonald Army 
Medical Center in Fort Eustis, Virginia 
dated from May 1993 to December 1998.  
Ensure that a response is received.

3.  After completion of #1 and #2, ask a 
VA oncologist to provide a medical opinion 
on the nature, etiology, severity, and 
date of onset of the veteran's oral cavity 
squamous cell cancer.  The claims folder 
must be made available to the examiner for 
review before the examination.  The 
examiner should review the claims file 
prior to providing the opinion.  
Specifically, the examiner should do the 
following:

(a)  Provide an opinion on whether any 
cancer of the lung, bronchus, larynx, or 
trachea caused or contributed 
substantially or materially to cause the 
veteran's death.

(b)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's oral 
cavity squamous cell cancer was related to 
his exposure to herbicides in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  Issue a Statement of the Case (SOC) to 
the appellant and her representative, 
addressing its denial of DIC benefits.  
The SOC should include all relevant law 
and regulations pertaining to the claim.  
The appellant must be advised of the time 
limit in which she may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
appellant's claims.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the appellant of all relevant 
actions taken on her claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



